 

Case 3:19-cv-01166-JMM-EBC Document 1 Filed 07/09/19 Page 1 of 20

FILED
SCRANTON

UNITED STATES DISTRICT COURT JUL 9 9 2019

MIDDLE DISTRICT OF PENNSYLVANIA of

Por_——sebaty OLERK

 

BRYANT WILSON,
No.

 

Plaintiff,
COMPLAINT

vs. 28 U.S.C.§1346, et seq.

UNITED STATES OF AMERICA,

Defendants.

JURISDICTION

1. This court has jurisdiction over the claim asserted
against the defendant, UNITED STATES OF AMERICA, on the ground
that the claim is asserted pursuant*to the Federal Tort Claims
Act ("FTCA") and this court has subject matter jurisdiction
over such claims pursuant to 28 U.S.C. §1346(b).

2. This court has supplemental jurisdiction over all
other claims asserted in this action under 28 U.S.C. §1367(a)
because they are so related to the claims asserted against the
defendant UNITED STATES OF AMERICA that they form a part of
the same case or controversy under Article III of the United

States Constitution and state laws and ordinances.
CouNT 1
3. On November 21, 2017, while confined at United States
Penitentiary-Victorville, located in Adelanto, California, I

was physically assaulted by another inmate in the housing unit.

 
 

 

Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 2 of 20

Prior to staff officers responding to the incident, officers
locked all inmates in the unit in their assigned cells in
order to conduct a "body search" of inmates. While locked in
my cell (Unit 6B, cell #208), I packed and secured all my
property in my locker and locked it securely. Approxiamently
twenty minutes later I was escorted to Special Housing Unit
("SHU"), and my cell was locked by the unit officers.

4. Previous to the forementioned matter, sometime in
July 2017, when I was placed in SHU for an unrelated incident,
upon being discharged from SHU I got into a verbal confronta-
tion with Correctional Officer Moreno, the SHU property
officer, because I refused to sign my property form without
first being allowed to fully review what was being given to
me. Moreno at that time became agitated and verball abusive
towards me and threatened me by stating that if I ever came
back to SHU, he would make certain some of my property went
missing.

9. On January: 18, 2018, the defendant, SHU property
officer cardéne brought my personal property to me in SHU,
after I was confined. At that time, I advised Cardeno that
I was missing various items of property that had not been
packed. Per the Inmate Personal Property Record form, I
advised as of specificiitems. At the same time, officer

Moreno was working in the SHU, as a property officer, under

 
 

Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 3 of 20

 

the express authority and employment of the Defendant,
UNITED STATES OF AMERICA, with the express consent and
permission of the UNITED STATES OF AMERICA.

6. At this time and place, the defendants known to
plaintiff, both Moreno and Cardeno, negligently, and in
violation of the laws and ordinances of the State of
California, operated SHU in such a manner that they lost
my personal property. Further, unnamed defendants who
were employed. by THE UNITED STATES OF AMERICA defendants
and who worked general population in Unit 6B, negligently
failed to secure my property and-or pack said property in
accordance with BOP policy™

7. As a result, plaintiff, BRYANT WILSON, an inmate
confined in SHU operated by defendant(s), UNITED STATES
OF AMERICA, et al., sustained a loss of property, some of
which are unrecoverable and of sentimental valte, in the
sum of $6,434.55.

8. AT the time and place above mentioned, officers
Moreno and Cardeno, as well as other unknown individuals
operating Unit 6B, were regularly in the service and the

employment of the Federal Bureau of Prisons ("BOP"), Dept.

* Plaintiff will move for discovery in this action in an

effort to identify officials working in Unit 68 on the
date in question.

 
 

Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 4 of 20

of Justice, of the defendant, UNITED STATES OF AMERICA,
and was acting within the scope of their office(s) or
employment.

9. On September 13, 2018, plaintiff filed a complaint
under 31 U.S.C. §3723, Smal Claims for Property Damage or
Loss (form BP-AQ943), with the BOP's Western Regiotal
Offices of the defendant, UNITED STATES OF AMERICA. The
claim was denied as a matter of law because the regional
department office failed to finally dispose of the claim
within six months after its submission. See 28 U.S.C.§§
2675(a), (b). This suit was duly commenced within six

months of the denial of the claim.
COUNT II

10. Plaintiff, BRYANT WILSON, repeats and realleges
each and all of the allegations contained in paragraphs
1 through 9 of this complaint with the same effect as if
fully repeated herein.

1l. As a result, this plaintiff, BRYANT WILSON, was
unduly deprived of his personal property and suffered a
loss of said property as a result of negligence on the

part cf BOP staff in Unit 6B and SHU at USP-Victorville.

PRAYER ON RELIEF

Plaintiff demands judgment as follows:

 
 

Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 5 of 20

A. An award to plaintiff, BRYANT WILSON, in the sum

amount no less than $6,434.55 as compensation for loss of
personal property. (See attachment of loss property forms).

B. An award to plaintiff of this costs of suit.

Dated: June 25, 2019.

o

BY: ' (signature)
Bryant Wilson (typed name)
USP-Canaan, PO Box 360(address)
Waymart, PA 18472.

 
Case 3:19-cv-01166-JMM-EBC Document 1 Filed 07/09/19 Page 6 of 20

ATTACHMENTS

 
~ Case 3:19-cv-01166:JMM-EBC..Document 1 Filed 07/09/19 Page 7 of 20°

t

BP-A0S43 | Small Claims for Property Damage or Loss (31 U.S:C. § 3723) coFRM
MAY 09 , To

U.S. DEPARTMENT OF JUSTICE | FEDERAL BUREAU OF PRISONS.

 

 

 

1. Location where the preperty loss or .2. Name, address of claimant (Register

damage occurred: — number, street, city, state, and zip code):

USP Victoaw lle. _ BRYAN Wilson #5518679
Adelanto,Ca.dgdor PG RetoeeS
— _ : Lewis buea, Pat) $3 7

‘4a, Date and Day of Incident: 4, ‘Time; (A.M, or P.M): :

Now, A RCN 4:35 AM

~

 

 

S$. Basis of Claim {State in detail the known. facts and circumstances of the damage to,
or loss, of privately owned property, identifying persons and property involved, the
Place of occurrence and the cause thereo!} (Use additional pages, if necessary.) :

ON Nov. 91,9017) was invilved in A ASSAULT IN My housing und
~The olficens: wesking my unit the morning locked EVeRyoNe
thal was in Fhe und in there cells ,5¢ that Yhey could do fk
handabedy check My.cellmate Alphonse Dixon WAS pr week
IN fGodseavice-igom baeak frst be is Pm, While lec ed in My
cell AOS IN cnt By WAITING fer the cht licegs to ogee! nye fo,
fhe Specin) Housing Unit, V- packed + secuted all of my property
6. Witnesses (Please provide the name and address ‘(number, street, city, state, and vip
code of each witness)}: , ' .

 

 

7, Amount of Ciaim for Damage to, or loss of, privately owned property (ag dollaxs})
(Sum Certain Amount - Total Ameunt Of Claim): . a

og yd 55

8. MAIL OR DELIVER CLAIM TO TEE REGIONAL.OFFICE RHERS THE CLAIM OCCURRED

 

 

, 1 CERTIFY THAT THEE AMOUNT OF THE CLAIM’ COVERS ONLY DAMAGE TO, OR LOSS OF PRIVATELY OWNED
PROPERTY CAUSED. BY THB INCIDENT ABOVE AND“AGRSH TO ACCEPT “SAID AMOUNT IN.FULL- ~ -
SATISFACTION AND FINAL SETTLAMENT OF TEIS CLAIM. © .

 

. 9. Signature of Claimant oz Anthosized 10, Date- a Bo
re Ta sere 074 RGB SSROVS

POF Coe Prescribad by PS ‘1320

 

 

 
1 ase 3:1 166-JMM-EBC Document
gaecare pees Wp EB, 014

i Smell. ILL lniens for

/ Aa 07/09/19 "D. 8 of 20

A dditiona| Pages )

@)

Damage. OR. | oss. oe
3793)

Pao ety
FSi Se

 

llinside. Tm locker - t.. eka wilh M

"combanke

 

ION. lock, Twenty Nutes. Iatee, 1 WAS mycer to the

- IGHU “and my. dook. LUAS locked - hy the ollicers, und

 

. they. couls

_ REVEL LNG

COME back ANd. ack MM: tAINe 5. ul Your
“al the. video. thy uli ad. Ta 45 nin coil

 

. Uhe hous

how this “along. with myself being GF ELOR led out of -

if ith. FL pA. ob “A de blnck Nike ¢
uhde. C-Shock waleds The © Reascnt that. im. "

 

Mentranling the. Obes spechically,, (5. because. they.

Re Net Apart. 6 ot the SSDISILNG _TeENNI LS shges in. -

 

 

y clan, thata pe listed ON My ENclosed. f7 ~
LiL Logvill

ty fat. USP fas A A. histoey (Ln Fedor)

 

 

pLthaawing a ett eS.

 

ree he gocs.. be the lB sack LN Jul =

 

“2017, tah Je Getinigoutol the. BU Lgot
Nio A_CON Ntation th pkope k Tice R

 

RO
ve eatae altahantipll WANT. e Sig mY

 

 

apeaty “foams ripe being, pat, Cee dito ee

 

Moenton that

 

fully sevisuzal All_ol f RO ry. Hast eth twas
fel om hy Prope ca ppp (S40) LLL)

 

 

 

has 1bOS 1 Ibo Ss ot blank PRO. peaty forms th b. athe
CAN poake- SA whplever he el them Lo. SAY.
He also stated? “that. hada let 2 cl pepe aby ANd

 

 

Wet:

thal the Nex time that icame to! the 4 aA

Ee

 

 

 

 
Baya WHTZIERS RHINE TRIP oe | Pages)

Saal £ Clams | fr Etopet Damage € OR, «boss

U. 2.9143 ..

 

 

|
|
i

|

| llwas a. ena. Dake. SURE thal s f Nab Some neal ny ho
Here 15 the_| ist bof ie that ARE. enn

HL. MP. 3 Player. - Pan Uo. . -

TALIM

 

F. Aina Clock -."4.35 rh Total. *

en Bottle. « oy, qo Oe CI

 

}

|
i-
|
1

% pela eI

| B owl 2739S MOY BHL SD.
L Wave Cap Fy yo

iMireog - 7 1.95 Z

[KRAZE

|

MI 5 5 hoes 55.9 95, 5 lh Nez Ciu v Bal AIANCe. -¢)
4

 

 

 

 

 

 

Ft Tennis Shoes ?e4.45. (Nikes)
It Tennis Shoes Foy, 45 (Nikes) .
oo |All ot my comiss ARY. yg. el N boteries FE =te - ¥ a3, 00
_ ® (thea COMASSARN, ban NA PRAYER. oilete- B 35, 05
_ * £00 Peasonsl Photo sot decensed. grandparent sy
ee eo tat eg A\ C vo th, ch ld ld ho od. Mame Nts whe N we
. stayed in Alkska Ges oly Aeizonn.A collecten

it lerends. 20Me. who. ARe..

 

se a tt ete

ComissAg Reces nls st. a
Nola, sate 4 eel
"5 INside. ot. DY. bel

ZT OC

 

 

 

 

RY luding my

 
Prreyart cabrianchcs sprao 7 Fit eaoh dame boFhees GD

 

Small | Claims foe Peopeety Damage OR Loss
(a1 US.C, 83793)

 

 

 

Radio, (which 4 don't have A Receipt ee: Jy

 

 

 

clock, Razon¥ DRAVeR oll, while packig ny)

 

pagreth “ANd placed tt Néide af'my loc Ek,

 

 

 

 

 

heve. Shu propesty OMpcer opentn, OR | 2 Unc
pitt LCERS who tNitia fv racked my peopeaty MESS ed

 

 

 

 

Up at woth AL tenliato TAY pAope ety Lib, 1 Al they hale

 

 

DN Mv peapee! y Ly tom Phat | had A Saul. And.3 3 PAIRS

 

f ben \S shares but when youcall domw bese fo

 

 

 

Re D At USP ciwisbuea, thele GONnA Weck iby thnt
they ARe Not iN my propeaty, (Dont count the

 

ONe ALR ot sNenkers. tnd Apc LN my peopaty,

 

heomuse they ARe. the ONES Bhat | | woke ‘to ‘the Shu.

 

AS | ha d iNdogmed you FARIicR IN this claim.

 

qT have NO WAY ot k Re =0laci NG the b00 Dhot Los. along

 

mith the visual memokics of my Jeechead amily,

 

| sholas al my datuchtce Ad the hospital when ohe

 

WAS fest bon Ete, le Lurther veety mycin

 

bt how USP Vic peville deldbeeat Lely aves ALAY

 

 

THROWS A LIB, INmAtes peopesty) when they go to the

 

} Shu. do A say at A BANdam AO mates. AWd |

 

puarantee thal they Hh iL SAY the SAME, LC hopes

 

PRAY Ma + aU fails, noanee| this situa tioal Lt LALA

 

 

tiracly Fac Shion.

 

Respect

 

 

 

| ARYAN Wi [son's 556-074

 
 

. . Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 11 of 20
* Bp-a0383 ee INMATE PERSONAL -PROPERTY RECORD cpFRM LV

AUG 11 me ae - 2 {-

U.S. DEPARTMENT OF JUSTICE. Pe FEDERAL BUREAU OF PRISON

wanonon 77K = iF? \ Name i ie Se * LTA vy Zf . _
2 Revise No 5 S | | 67 oO”) oy . 2 Uni a ] 4, Date & Time of Inyentars: LLELee. Tei

            
 

 

 
  

 

 

 

 

 

 

        

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Purpose of lavavory {Check one that applies): ‘Date and Time of Action: -— 6. Disposition (Disp) t : s
a. Admission h Wdspital .f og Weis , d Transter “Da D-Donated MM. Mail S-Storage
— . —_: _— Nee K-Keep in Possession . .
Qo _ Relvase g-___ Incoming Package De Other (specify) . 1 : C-Contrahand (Attach raps 1055
7. Type of Properiy: ‘ ode . dee spec r - .
. , 0 Personally GQwned.ltems Loe pets reper - wo ES es ivgiene, <1. ee, ; d. Food oo
wa 8 ae Arte ee £ 77 Article Bs oo - Article : Disp. | # Anicle Disp.
Address Book _—_ Plastic spoon, cup ‘eof Aspiria __ Bean _.
“— . __. Playing Cards __ ___. Hedy Soap _ | __ Cake _
— batteries __ Purse _ | ___ Cotton Swabs _ | __ Candy __
 Bintote __ Radio (wiearplug) | ____ Beadoraat __ —— Ships _
— Books. Reading ___ Religious Medal __ __ Denial Floxs + ee | LL Cotteemate _.
hard soft Shin/Blouse \' __ __ Demures Power _ ___ Cold drink mix, soda _
Books. Religious 3 Shoes — | —_ Hair O81 —— | ____ Cough Drops __
hard Sail ~~ , Shoes, shower — | Petroleum Jelly _ | ___Fish Packs __
___ Boot — — —_. Shoes, Slippers” vy a 4 i Menthe! Rub | ___ Fruit ; .
Bragsiere — Shorts Jt az Razor eo Honey. Hi-protein ~—Ht +
lat ~~ ___ Skin __ __ Shampoo —— | ___ Instant Coffee/Instan Chocolal __
Zé — _— Slip ; __ ___ Shaving Lotion s — | —_Mayonnaise __
omb —— __ Socks __ ___ Skin Lotion Semen ___Oatmesl en
_ Combination Lock a. Socks? Athletic —_— Soap Dish _ ___ Pepperoni __
— bres | De stames , ve ee G Toothbrush ; ~_ | __Noodles ~
— Eveyiass Case — _, Stackings t _. Toothbrush Holder * __ —_ Rice __
~~ Eyeglasses ~~ Sunglasses __ —_ Foothpaste _—_ —_— Sausage —
Gloves — Tf Sweat pants __ ___ Fucezers ., ny | — Spices _t —_."
~_ HairbrushéPick _ T-8hin ‘ — | — i pope Tea ° a
_ Handkerchief — HF sven Shirt — a —— | — Vitamins —
_— Headphones — f Thermal Batioms __ a
__ Laundry locket __ — ta Top — amb . “4 .
; . a Underwear “. eelfahby eras . : T 9
seat Maas soe — _- Woteh/Watchband~ aes SSE pret a ” . _ i a eq
__ Leners __ TF f __ « Article Disp. | ¢.M isvellancous (hist any demaged:
Magazines a —_. __ _ Property and fram where il was received:
~~ Mirror __ — __ —_— —__ eng. U.S, Marshal)
_ Nail Clippers __ — — |—-_ —
__.. PenfBallpoint __ —— a —
__. Pencils __ —— — — — “
Personal Papers 6 a — a — —.
Photo Album _ —— — = —
Photo __ —— $$ quoi _ — = = —_— :
ran Plastic GowiPiastic Spoon, cup —jS — a _——

se 8. items Alleged by Inmate to Have Value Over $100.00 a . t s .
. Description of Property f . ek LOW . Malue Alleged h tmaic &,
os ? . . we naan 4 :

a ——— AE So. x OE 7 LC eS:
[Madd , Leip Ss she LC ross Aoncl? hip ali seat 4 [Cfo

; No navi item over $104, 00” “< xe Mrs SAjae cS =i fEROr ieryga ye eae yhel/ j DAA
A laule App: bi

9. Articleds) tisted as Mail" (M) Arc to be forw sada to (Name bad Address of Consigneed:
‘ ; fre

ibe inventory with the inmate to verily i's accuracy. Property that is stored, kept in pussessivn’.
sin entry form. The, revei‘ing officer cenifies receipt. review and disposilion of the property
by signing below. The inmate by signing belaw v certifies the agcarocy of ibe inventory. except as A wd on the, form. relinquishing’ ofall claim, 10 articles listed as donated. receip of all illawable items.
and receipt ofa copy of the i inventory, When ihe inmate claims 3 a diserepaney in ih inventory . Langan Steer ss shall ai te mp lo resus ethe digeris panes. ihe innate slates that wee | is missing
.. ,.or-damaged proptietythis fnformailan shouldbe noted ‘under € ;
COMMENTS:

  
  
   

10. Claim Releases. The reece ing officer: a4 suon after, receipt ofthe propery as possible. w ill
v
of the inmate, mailed owt of the institution, or donated is lo be tarked-in the approprigic section oft

        

e

 

Printed NamefSignature of Receiving Officer:

 

Cords Pe CY CA o : Date: 4 ¢

I have today reviewed the property returoed to me. /, , Ftie ban et! “ou a ep = * . .
Signature of fdimare 7 . Register # Date oo Time

b. Upon release of the inmate (rom ibe anil, detention. cic., ihe releasing officer isto give ihe infasie that property slared as a resuly ofthe inmate's housing. The inmate certifies release of the property. --

excep! as noied on this form, and reccipi of o copy of the inventory by signing below, W hen the inmate claims a discrepancy in the inventory. the releasing officer shall atempt to resolve the

discrepancy. [fithe inmate states that theee ix missing ar damaged property. this information should he nowd under COMMENTS.

COMMENTS:

oS 5 - = *

Printed Name/Sigaature of Receiving Officer: *. . * . te |, = Date: we Time: = wf .

[huve today reviewed the property returned to me. : : 7

Signature of Jomate . . Register # . Date Time
Original: Central File: Copy: Inmate, R&D. Special Housing

a "Prescribed by P5510, °° Replace of BP-S383 of AUG 94

OEDCRAECQIDMAR *. + Soe : Lote

 
 

Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 12 of 20

SALES INVOICE --S.B.J.--

ATWATER USP

USP COMMISSARY

ACCOUNT No. 55118079 TF33771
WILSON, BRYANT LAKEITH

12/02/2015 Time 09:15:19 TX ID 3089595

 

 

 

 

 

Receipt# 37
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $205.36
QTY DESCRIPTION PRICE
i BUMP STOPPER, LIQUID $3.90
6 COFFEE, KEEFE $19.20
COLUMBIAN
2 COOKIES DOUBLE FILLED $3.80
2 CREAMER, FRENCH $7.00
VANILLA
4 CREAMER, NON-DAIRY $5.00
SUGAR FREE
4 CRUSH STRAWBERRY $5.60
2 DIET CRUSH 12PK $9.80
3. GRANOLA BARS, FUDGE $7.65
2  HAWATIAN PUNCH GREEN $2.80
BERRY
1 MS MAGNUM S REFILL $7.65
BLADES
4 MOZZARELLA CHEESE BAR $8.60
6 PEANUT CLUSTERS, $8.40
ZACHARY
2 PEPSI] MAX, 12 PK $9.80
[1 ~ SanDisk Clip Sport $88.40
3. SOAP, TONE $3.30
| TIDE LAUNDRY $6.20
DETERGENT
. 1 TOLNAFTATE ANTI- $1.70
FUNGAL CREAM
# ITEMS SOLD: 45
CHARGE 55118079 $198.80

 

ENDING BALANCES:

Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $6.56

 

Fingerprint Verified

 

Signature

t

1 MP3 Player
bSH.U06

 
Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 13 of 20

SALES INVOICE —--5.B.U.--
VICTORVILLE - FCC

USP

ACCOUNT No. 55118079
WILSON, BRYANT LAKEITH
08/11/2016 Time 07:01:26

TF37207

TX ID 9521532

 

 

 

 

 

Receipt# 8
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $59.75 ;
QTY DESCRIPTION PRICE be {i | _ a \ 4 5
1 (2QT) SERVING BOTTLE - 495 | Wad 1e R Cc . —_
5580003 df
1 (6.8 CUP BOWL) $3.95 | Row - 3,95
1 (AFTERSHAVE) GILLETTE $3.90
1 (BEANS) VEG CHORIZO (U) $1.45
1 (COOKIE) PEA. BTTR $1.80
WAFRS
2 (CRUSH) PINEAPPLE $2.60
1 (DENTAL FLOSSERS) - $1.45

20538
1 (OU RAG) WAVE CAP $4.40 or

{1 (MIRROR) MIRROR W/

Wave Cap - Hud

 

95] Mierok # 1.45

 

 

MAGNET
(RAMEN) BEEF $5.00
_1 (RAZOR) BLADE M5 $7.65 > 1 Razo Q t 7.65
1 (RICE) WHITE RICE- $0.90
HOMETOWN
2 (SAUSAGE) HOT AND $3.60
SPICY
1 (SOAP DISH) $0.50
1 (SPICE) SEASONED SALT $1.25
(U)
3. FRITO CHILI CHEESE $5.85
# ITEMS SOLD: 39
CHARGE 55118079 $51.20

 

ENDING BALANCES:

Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $8.55

 

Fingerprint Verified

 

Signature

 
. Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 14 of 20
SALES INVOICE --S.B.U.—

VICTORVILLE - FCC

 

 

 

 

 

 

USP
ACCOUNT No. 55118079 TF36821
WILSON, BRYANT LAKEITH
01/17/2017 Time 08:08:05 TX ID 9866308
Receipt# 2
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $99.50
QTY DESCRIPTION PRICE
1 (BATTERIES) AA $1.25
POWERMAX
1 {CHIPS) BLAZIN HOT $1.95
NIBBLES
2 (CHIPS) NACHO-911 $3.00
3 (COOKIE) CHOC. CHIP(U) = $1.95
1 (COOKIE) PEA. BTTR $1.80
WAFRS
1 (CRUSH) PINEAPPLE : $1.30
1 (LOTION) INFUZED COCO $1.65
& SHEA
6 (PASTRIES) MEGA BUN (K) $3.60
19 (RAMEN) BEEF $4.75
2. (RICE) WHITE RICE- $1.80
HOMETOWN
3. (SOAP) TONE $3.00
3. FISHERMAN MACKEREL $2.85
i FRITO CHILI CHEESE $1.95
1 FRUITY DYNO-BITES $2.90 . .
E NEW BALANCE MT4i0BS4 $55.95 > | Jeninis Shoes
""# FTEMS SOLD: 46 nei D5 V5
CHARGE 55118079 $89.70

 

ENDING BALANCES:

Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $9.80

 

Fingerprint Verified

 

Signature

 
SALES INVOICE —P&RARE Gide 1AerhkdB6-JMM-EBC Document 1 Filed 07/09/19 Page 15 of 20

Atwater USP

USP COMMISSARY
ACCOUNT No. 55118079
WILSON, BRYANT LAKEITH

TF33641

 

 

 

03/29/16 Time 08:04:52 TX ID 3166983
Receipt? 10
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance Is N/A
Account Balance is $490.50
QTY DESCRIPTION PRICE
1 ACETAMINOPHEN, 325MG $2.20
3 ALLERGY RELIEF $3.90
2 BATTERY, AA SONY $1.50
2 BEANS, CHORIZO $2.90
FLAVORED ; .
3. BEEF SUMMER SAUSAGE $5.85
1 BUMP STOPPER, LIQUID $3.90
2 CHEESE CUP, JALAPENO $3.10
3 CHIPS, BLAZIN CHEESE $3.75
NIBBLES
3 CHIPS, SOUR CREAM $4.05
AND ONION .
1 COOKIES, CHOCOLATE $1.35
CHIP
3 COOKIES, COCONUT $4.05
MACAROON
1 DENTAL FLOSS PICKS $1.40
8 GRANDMAS CHOC. CHIP $4.00
COOKIES
2 GRANOLA BARS, FUDGE $5.10 |
3 HAWAIIAN PUNCH GREEN $4.20 —
BERRY
1 LORATADINE $2.20
1 LOTION, PRESCRIPTION $1.25
CARE
4 MACKEREL, CHICKEN OF $4.60

ite Sk
| ‘4 NIKE OVERPLAY $64.95 >

BLK/WHITE
2 OATMEAL, VILLAGE FARM
24 RAMEN, CHICKEN

2 RAZORS, TWIN BLADE
DISPOSABLE

RICE, FOOD EXPRESS
RUBBER BANDS - BLACK
SHORTS, MESH 5X
SHORTS, MESH 6X
SOAP DISH

SOAP, DOVE

SUPREMO LAUNDRY
OETERGENT

TOLNAFTATE ANTI-
FUNGAL CREAM

TOOTHBRUSH HOLDER
VANILLA WAFERS, ZIPPY

# {ITEMS SOLD: 87
CHARGE 55118079
ENDING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $317.55

Fingerprint Verified

- NM we eB Oe ff

=

es

Te NAV 5 I, O05

LH 4S

$5.60
$6.00
$3.40

$3.60
$0.85
$0.00
$19.75
$0.55
$2.60
$1.30

$1.70

$0.45
$2.90

$172:95

 

_ Signature

 
SALES INVOICE —-

ATWATER USP

MAIN

ACCOUNT No. 55118079 TF33777
WILSON, BRYANT LAKEITH

04/03/2013 Time 09:05:17 TX ID 2326181

Case 3:19-cv-01166-JMM-EBC Document 1. Filed 07/09/19 Page 16 of 20

 

 

 

 

 

Receipt# 11
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $72.82
QTY = DESCRIPTION PRICE
1 BATTERY, 2016 $2.60 7. .
| 1 NIKE REVOLUTION sass >| CTE NNIS S \, pes
# ITEMS SOLD: 2 4 —_
CHARGE 55118079 $67.55 : LY ' q\ 2

 

ENDING BALANCES:

Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $5.27

 

Fingerprint Verified

 

Signature

 
. Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 17 of 20
SALES INVOICE —--S.B.U.--

VICTORVILLE - FCC

USP

ACCOUNT No. 55118079 TF43567
WILSON, BRYANT LAKEITH

11/07/2017 Time 08:05:55 TX ID 10457587

 

 

 

Receipt# 36
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance ts N/A
Account Balance Is $94.00
QTY DESCRIPTION PRICE
1 (BATTERIES) AA $1.25
POWERMAX
1 (BATTERIES) AAA $1.25
POWERMAX
3 (CEREAL) BERRY $7.20
COLOSSAL-801020
2 (CEREAL) CINN SQUARE $6.30
(K)
4 (CHIPS) HICKORY BBQ $5.60
4 (CHIPS) NACHO-911 $6.00
4 (CHIPS) TORTILLA-910 $6.00
4 (COFFEE CREAMER)-26 $4.00
10 (COOKIE) CHOC. CHIP (U) $6.50 C om |. te FE
5 (COOKIE) PEA. BTTR $9.00 Ue Pie CCG
WAFRS EIN | s Food,
1 (OETERGENT) PUREX $3.50 Etc... 7 had j gus!
1 (DRINK Mix) $1.50
WATERMELON P Ua chased ©
1 (JUICE) LEMON SQUEEZ $0.60 BW OC 4
(U) H | 3 » 00
1 (LOTION) INFUZED COCO —_ 1.65
& SHEA
(RAMEN) BEEF $2.25
(RICE) WHITE RICE- $1.80
HOMETOWN ; Z
2 (SOAP) TONE $2.00

1 (SPICE) GARLIC POWDER $1.50

1 (SPICE) SEASONED SALT $1.25
{U)

.10 (STAMPS) FOREVER $4.90
1 (T-PASTE) CLOSE UP .- $2.55
CINN.-N1417
1 COFFEE COLUMBIAN (*H) $2.90
6 FISHERMAN MACKEREL $5.70
4 SOUTHERN PORK RINGS $7.00
1 T-BRUSH MED COLGATE $0.80
# ITEMS SOLD: 80

CHARGE 55118079 $93.00
ENDING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $1.00
Fingerprint Verified

 

 

 

Signature

 

 
 

 

9 P 18 of 20
SALES INVOICE Case 5 3:19-cv-01166-JMM- EBC Document1 Filed 07/09/1 age

VICTORVILLE - FCC
USP
ACCOUNT No. 55118079 TF37331
WILSON, BRYANT LAKEITH |

_ 11/16/2017 Time 10:01:37. TX ID 10479672

 

 

 

Receipt# 61
BEGINNING BALANCES:
Available Balance is N/A
Spending Limit Balance is N/A
Account Balance is $36.60
QTY DESCRIPTION PRICE
1 (BANDANA) AZTEC $1.65 |

RD/BLK-2506012
1 (BEANS) VEG CHORIZO (U) = $1.45

2 (CEREAL) BERRY $4.80
COLOSSAL-801020
1 (CHIPS) HICKORY BBQ $1.40
3 (CHIPS) NACHO-911 $4.50
o,
> WARS mo “N, Other loods, band ANA,
+ aromssy sas Paayer oil, Belgie.
4. (RICE) WHITE RICE- $0.90 H ac _
HOMETOWN 35,0 5
1 (SODA) DIET TWIST 12PK $3.45
1 FISHERMAN MACKEREL $0.95
1 FLOUR TORTILLA LOBOS $1.20
{SOUTHERN PORK RINGS $1.75.
# ITEMS SOLD: 19
CHARGE 55118079 _ $35.05

 

ENDING BALANCES:

Available Balance is N/A

Spending Limit Balance is N/A

Account Balance is $1.55
Fingerprint Verified

 

 

Signature

 
Case 3:19-cv-01166-JMM-EBC Document1 Filed 07/09/19 Page 19 of 20

U.S. Department of Justice

 

Federal Bureau of Prisons

 

Wesiem Regional Office
7338 Shoreline Drive
Stockton, Califomia 95219

September 18, 2018

Bryant Wilson
#55118-079

United States Penitentiary
PO BOX 3900

Adelanto, CA 92301

RE: Administrative Claim No. TRT-WXR-2018-07272 Received: September 18, 2018
Dear Mr. Wilson:

This is to acknowledge receipt of your Small Claims for Property Damage or Loss submitted or
forwarded to this office under the provisions of 31 U.S.C. § 3723.

In accordance with the applicable provisions of the statute, this agency has up to six months from the
date received in which to make a final determination of your administrative claim for damages. This
time frame began on the date that your claim was received for filing and processing as noted above.

Based on the location of your allegations, the Los Angeles Consolidated Legal Center will be handling
your claim for investigation and response. Please note all future correspondence and change of address
should reference the administrative claim number and be directed to:

Eliezer Ben-Shmuel
Supervisory Attorney
MDC Los Angeles

535 N. Alameda Street
Los Angeles, CA 96012

ace ly
9
NNIS M. WONG

WESTERN REGIONAL COUNSEL

   

DMW/sc

 
 

a rr

eg of20

age’?

 

i?

/19 P

Filed 07/09

 

 

iment

oc

D

 

¥ PERE Ure

taund

 

 

 

i. gLuvaH t

¥Sne ‘WS WaAauod a anlage 4G

ations Se apige vl si
lili nna Wiss casos LYNN

Lia. cc 4r. NAGI LIVAAS

 

 
